DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Amendments to the claims have been presented.

Response to Arguments
Applicant’s arguments filed on 10/15/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 

Applicant argues that Claim 1 recites in part: "a communication unit that performs communication with another electronic control device that controls a second control object." Chen only discloses a single controller Fig. 1, 14 that communicates with multiple components 16a - 16n, that have associated sensors 15a-15n. While Chen suggests that the Fault Sensor Monitoring System 10 receives inputs from other control modules (Col. 2, Lines 25-30), there is no disclosure or suggestion that the Fault Sensor Monitoring System communicates with other control modules to control a second object. Therefore, it is clear that Chen does not disclose "a communication unit that performs communication with another electronic control device that controls a second control object."  Examiner strongly disagrees.  The rejection used is “a (Chen Fig.1 #14 control module 14 controls one or more components 16A-16N)” As stated by Applicant, 16a-16n are associated with sensor 15a-15n but more importantly 16a-16n  are actuators/sensors that control vehicle component systems such as braking systems.  This is made clear in Chen Col.3 line 12; communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12. And Chen Col.3 line 5; controls vehicle components 16a-16n of a braking system (not shown), a steering system (not shown), and/or a chassis system (not shown) of the vehicle.  That is a communication unit (Chen Fig.1#14 control module ) that performs communication with another electronic control device (actuators 16a-16n) that controls a second control object (vehicle braking system actuated by actuators 16a-16n).  


Applicant argues Moreover, claim 1 recites "a reset determination unit that determines whether the another electronic control device is reset based on a change in a sensor signal related to a state of the second control object when the communication abnormality determination unit determines that the communication with the another electronic control device is abnormal." There is no disclosure or suggestion in Chen of the controller 14 or the Fault Sensor Monitoring Unit 10 determining whether the another electronic control device is reset. The Office Action refers to column 7, line 15 as disclosing this feature but this portion of Chen refers only to a fault state of a sensor and not to a reset state. There is no mention whatsoever in Chen of a reset state of second electronic control device in communication with  Examiner strongly disagrees, the rejection that was used is a reset determination unit (Fig 2. #32 Also Fig.1 #26) that determines whether the another electronic control device is reset based on a change in a sensor signal related to a state of the second control object (Chen Fig.3. #180, 190, 230, and rest at 235. Also  Col. 7 Line 15 ;the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.) As applicant properly points, this limitation is a continuation of the previous limitation where the controller 14 or the Fault Sensor Monitoring Unit 10 is employed.  As clearly pointed out the controller 14 controls the actuators/ sensors 16a-16n which actuate the vehicle braking system i.e. “the another” electronic control device.  “determines whether the another electronic control device is rest” is clearly addressed as Chen Col.3 line 12 states “the control module 14 communicate with one or more sensors and/or actuators associated with the components 16a-16n of the vehicle 12.”  Again 16a-16n is not just a sensor or actuator but a sensor ‘and’ actuator assessed the vehicle 12. And Chen Col. 3 line 5; the control module 14 controls vehicle components 16a-16n of a braking system (not shown), a steering system (not shown), and/or a chassis system [all of which are another] (not shown) of the vehicle 12 each of which may be autonomously controlled.  Regarding “is reset”, the rejection is very clear, Chen Col.7 line 15 clearly states “the fault state count is rest to zero”.  As cited in the rejections Col.7 line 15; (If, at 230, the fault state of a sensor [16a-16n are actuators and sensors] is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.)
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen US 10,204,461.

Regarding claim 1, Chen teaches an electronic control device, comprising: 
	one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer- readable storage media having stored thereon at least:

a control command generation unit that generates (Chen Fig.2 #36) and outputs a control command for controlling (Chen Fig.2#48) a first control object(Chen Fig.1 #16a as first control object.  Also Col.5 Line 10, The control value 48 is to be used by the component control systems 26 for controlling the component 16a-16n.); 

(Chen Fig.1 #14 control module 14 controls one or more components 16A-16N)

a communication abnormality determination unit (Chen Fig.2 #34) that determines whether communication with the another electronic control device by the communication unit is abnormal; and (Chen Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred.)

a reset determination unit (Fig 2. #32 Also Fig.1 #26) that determines whether the another electronic control device is reset based on a change in a sensor signal related to a state of the second control object (Chen Fig.3. #180, 190, 230, and rest at 235. Also  Col. 7 Line 15 ;the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.) when the communication abnormality determination unit determines that the communication with the another electronic control device is abnormal.(Chen Fig. 3 #190 as pathed out above and Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred. The fault detection module 34 sets a fault state 46 that is associated with the sensor being monitored based on the determination.  For example, the fault state may be set to one indicating that a fault has been detected or zero indicating that a fault has not been detected.)

Regarding claim 2, Chen teaches all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when the sensor signal changes to be within a predetermined reset determination area. (Chen Col.4 Line 63; The fault detection module 34 evaluates the inputs to determine if a fault in a sensor has occurred. The fault detection module 34 sets a fault state 46 that is associated with the sensor being monitored based on the determination.  For example, the fault state may be set to one indicating that a fault has been detected or zero indicating that a fault has not been detected.) Also (Fig.3 #230 and 235 and Col.7 Line.6 If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 
260.)



Regarding claim 3, Chen teaches all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when a change amount of the sensor signal per predetermined unit time exceeds a predetermined threshold value. (Chen Col.5 Line 33; the method 100 of FIG. 3 may be enabled to run continuously, may be scheduled to run at predetermined time intervals during operation of the vehicle 12 and/or may be scheduled to run based on predetermined events.) Examiner notes that method 100 of Fig. 3 is implemented on device 14 of fig. 2 which was used to reject claim 1. Also (Fig.3 #230 and 235 and Col.7 Line.6 If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 
260.)

Regarding claim 4, Chen teaches all of the limitations of claim 1 and further teaches, wherein the reset determination unit determines that the another electronic control device is reset when the sensor signal monotonically increases or monotonically decreases within a predetermined determination time.( Chen Col.5 Line 33; the method 100 of FIG. 3 may be enabled to run continuously, may be scheduled to run at predetermined time intervals during operation of the vehicle 12 and/or may be scheduled to run based on predetermined events.) Examiner notes that this is done to detect spikes or outliers [monotonically or outside a threshold] over time.   Chen Fig.3 #180, 190, 230 and 235 and Col.6 Line. 21; At 180, a dynamic adaptive fault threshold that changes over time is computed.  For example, the dynamic adaptive threshold is built up from an average of a series of instantaneous adaptive fault thresholds built up over a time period.  The residual differences between the measured sensor values and the virtual sensor values are compared with the dynamic adaptive fault threshold.  If the residual differences between the measured sensor values and the virtual sensor values exceed the dynamic adaptive fault threshold, a fault state count associated with a particular sensor to register a potential fault with that sensor is incremented at 200.

Regarding claim 5, Chen teaches all of the limitations of claim 1 and further teaches, wherein the control command generation unit stops the output of the control command when the reset determination unit determines that the another electronic control device is not reset. (Chen Col. 7 Line 6 If, at 230, the fault state of a sensor is not set to one [not rest], the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.  The method continues at 270 by waiting for a next sample of data to be received.[i.e. stops the output for the control command]) Also. (Col.5 line.7; The control value 48 is to be used by the component control systems 26 for controlling the component 16a-16n.  For example, when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value 48 based on the virtual sensor values 38. [i.e. control value is stopped base on the sensor, in its place the virtual sensor is used])

Regarding claim 6, Chen teaches all of the limitations of claim 1 and further teaches, wherein the control command generation unit continues the output of the control command when the reset determination unit determines that the another electronic control device is reset. (Chen Col.7. line 12; If, at 230, the fault state of a sensor is not set to one, the fault state count is reset to zero at 235 and the fault free measured value is then provided to the component control systems 26 for controlling the vehicle 12 at 250; and the fault state is provided to the component control systems 26 at 260.) Here the fault is fixed and normal operation commenced. 

Regarding claim 7, Chen teaches all of the limitations of claim 1 and further teaches, wherein the control command generation unit limits a control amount of the first control object in the control command when the communication abnormality determination unit determines that the communication with the another electronic control device is abnormal.(Chen Col.5 Line 40; These parameters include the initial fault state (S) [abnormal] of the sensors 15a-15n, an initial static fault bound gain (B.sub.s), an initial dynamic fault bound gain (B.sub.d), an initial dynamic threshold window size (W.sub.F), an initial fault state count (n.sub.F), an initial fault state window size (N.sub.F), and vehicle parameters (P)…. These parameters may be pre-determined or may be computed upon initialization of the method 100.) It is noted that the control amount of the vehicle parameters are limited because they are computed based on the fault bound gain and dynamic fault bound gain.

Regarding claim 8, Chen teaches all of the limitations of claim 7 and further teaches, wherein the reset determination unit determines that the another electronic control device is not reset when a change amount of the sensor signal matches the limited control amount. (Chen Col. 7 Line 6; If, at 230, the fault state of a sensor is not set to one [not reset; matches limited control amount of 0 indicating a fault], and the fault state is provided to the component control systems 26 at 260.  Also. (Col.5 line.7; when the fault state 46 indicates that a fault has been detected, the signal reconstruction module 36 sets the control value)

Regarding claim 9, Claim 9 is rejected using the same rejections as made to claim 1 in addition to (Chen Col.1 Line.22; Sensor monitoring systems require two sensors.  For example, a primary sensor output is compared with a secondary sensor output [Second reset determination unit], and if the primary sensor output deviates from the secondary sensor output by a fixed amount, then a fault of the sensor is registered.)   Applicant’s Drawings Fig.1 shows a first controller with a first reset determination unit and a second controller with a second control unit.  The two controllers are connected through a network 30.  It is noted that Chen also has a second control unit. (Chen Col.2 Line.66 the vehicle 12 includes at least one control module 14.  The control module 14 controls one or more components 16a-16n of the vehicle 12.) It is also noted that the control modules are also connected to sensor data 37 based on a vehicle model and some of the vehicle sensor data 37.

Claim 10 is rejected using the same rejections as made to claim 1.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664